       Case 1:19-cv-06581-AT-BCM Document 74 Filed 03/29/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
HERMINIO ROBLES, Jr.,                                             DOC #: _________________
                                                                  DATE FILED: _3/29/2021___
                              Plaintiff,

              -against-
                                                                      19 Civ. 6581 (AT) (BCM)
THE CITY OF NEW YORK; POLICE OFFICER JOHN
M. HENDERSON, Shield No. 13171; POLICE                                        ORDER
SERGEANT FELIX M. SALCEDO; POLICE OFFICER
NANCY NIEVES; POLICE OFFICER DEALIP
KUNDU, Shield No. 2736; POLICE OFFICER RUFFY
PAULINO, Shield No. 2978; JOHN DOES; and
RICHARD ROES,

                          Defendants.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 72, of the Honorable Barbara C. Moses, the Court reviewed the R&R for clear error, and
found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiff’s motion
for attorney’s fees is GRANTED in part and DENIED in part. Plaintiff is awarded $13,650.13 in
attorney’s fees and costs. R&R at 25.

       The Clerk of Court is directed to terminate the motion at ECF No. 50, and close the case.

       SO ORDERED.

Dated: March 29, 2021
       New York, New York
